JUDGMENT
Tsoucalas, Judge:
This case concerns the United States Department of Commerce, International Trade Administration’s (“Commerce”) final results of redetermination on remand filed pursuant to NSK Ltd. v. United States, 19 CIT 1319, 910 F. Supp. 663 (1995).
In an underlying action, plaintiffs, NSK Ltd. and NSK Corporation (collectively “NSK”), challenged certain aspects of the final results of administrative review entitled Final Results of Antidumping Duty Administrative Reviews and Revocation in Part of an Antidumping Duty Order (“Final Results”), 58 Fed. Reg. 39,729 (July 26, 1993). On November 14, 1995, the Court remanded to Commerce the Final Results of Commerce’s third administrative review of antifriction bearings (other than tapered roller bearings) and parts thereof from Japan. See NSK, 19 CIT at 1319, 910 F. Supp. at 663. On May 3, 1996, in compliance with this Court’s remand order, Commerce filed its Final Results of Redetermination Pursuant to Court Remand, NSK Ltd and *946NSK Corporation v. United States, Slip Op. 95-178 (November 14, 1995) (“Remand Results”).
In NSK, the Court remanded to Commerce the Final Results for the period May 1, 1991 through April 30, 1992 with regard to NSK. The Court ordered Commerce to eliminate use of best information available and (1) calculate the constructed value (“CV”) for all finished bearings purchased from related suppliers based on data submitted by NSK; (2) calculate the CV for all bearings further manufactured in the United States from parts purchased by NSK exclusively from unrelated suppliers. In addition, the Court ordered Commerce to (3) correct a clerical error to reflect that the ending date of the sample week beginning on July 1, 1991 is July 7, 1991 rather than July 7, 1910; and (4) correct a clerical error which resulted in the failure to produce family matches. NSK, 19 CIT at 1337-38, 910 F. Supp. at 678.
In accordance with the Court’s order, Commerce (1) calculated the CV for all finished bearings purchased from related suppliers based on data submitted by NSK in this review; (2) calculated the CV for all bearings further manufactured in the United States with parts purchased exclusively from unrelated suppliers; (3) corrected the computer program to reflect the proper ending date for the sample week beginning July 1, 1991; and (4) corrected the computer program to produce family matches. Accordingly, NSK’s recalculated final weighted-average dumping margins are 18.05% for ball bearings and 27.21% for cylindrical bearings for the period May 1,1991 through April 30,1992. Remand Results at 4.
Commerce having complied with this Court’s remand order, it is
Ordered that the Remand Results are affirmed, and it is further
Ordered that, since all other issues have been decided, this case is dismissed.